DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on June 30, 2021, claims 1-11 and 13-20 are pending. Claims 1 and 14 are amended. Claim 12 is canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al., United States Patent Application Publication No. US 2020/0409183 A1 (Earliest priority to U.S. provisional application 61/645,543) in view of McGuire Jr., United States Patent Application Publication No. US 2007/0177275 A1.

Regarding claim 1, Saylor discloses an optical assembly (Saylor, Abstract, Fig. 1), comprising: 
an optically transparent substrate (Fig. 1-1A, laminate, #110; Detailed Description, [0059-0062], “. As such, the laminate 110 can be used to incorporate these types of functional elements into lenses that otherwise are formed and/or manufactured using high temperature processes. As an example, the laminate 110 can include a substrate with one or more functional coatings deposited thereon”; See also Fig. 6 and Detailed Description, [0074]); and 
a first lens removably coupled with the optically transparent substrate by one or more adhesive layers positioned between the optically transparent substrate and the first lens (Fig. 1A, lens body, #108; Detailed Description, [0059-0063], “Examples of bonding technologies that may be suitable for attaching the laminate 110 to the lens body 108 include thermal welding, fusing, pressure sensitive adhesives, polyurethane adhesives, electrostatic attraction, thermoforming, other types of adhesives, materials curable by ultraviolet light, thermally curable materials, radiation-curable materials, other bonding methods, other bonding materials, and combinations of methods and/or materials. In some embodiments, any technique suitable for affixing the laminate 110 to the lens body 108 can be used. Some embodiments of a lens 102a or 102b includes a lens body 108 and a laminate 110 that are bonded together. In some embodiments, the laminate 110 and the lens body 108 can be integrally connected to each other and can be adhesively bonded together”; See next Detailed Description, [0068], “Where the laminate 110 is removable, positioning the laminate on the convex side of the lenses 102a, 102b may allow for easier application and removal of the laminate 110.”).  

Saylor does not explicitly disclose wherein the optically transparent substrate is a waveguide or optical combiner.
McGuire Jr., in a similar field of endeavor, discloses an optical assembly (McGuire, Abstract; See also Detailed Description, [0305-0306], “In some embodiments, the frame 1102 and pads 1104 resemble frames and pads that are configured to support eyeglasses on a wearer.”) comprising wherein the optically transparent substrate is a waveguide or optical combiner (Fig. 57-58, optical element E1; Detailed Description, [00219-0222], “One of the optical elements E1 is the reflective combiner 808. This combiner 808 is a partially reflective combiner. Like the systems 600 in FIGS. 50 and 51, the combiner 808 is an "elliptical" combiner conforming to the shape of an ellipsoid (shown in cross-section as an ellipse 814). In the embodiment shown in FIG. 58, the ellipsoid has an axis that passes through the image pupil or stop 812 where the eye pupil is to be located”).
It would have been obvious to one of ordinary skill in the art to have modified the optical transparent substrate of Saylor to include the teachings of McGuire to provide the substrate as an optical combiner. The motivation tot combine these arts is to direct imaging or projection optics to a viewer’s eye so that the viewer can see both the surrounding environment as well as images and patterns created by the light modulator (McGuire, Detailed Description, [0176], “An optical path extends from the spatial light modulator 304 through the "V" prism 302 and imaging or projection optics 306 and reflects off a combiner 308 to a viewer's eye 310, which includes a pupil 312. The combiner 308 folds the image projected by the imaging optics 306 into the eye 310. The combiner 308 may be at least partially transparent such that the viewer can see both the surrounding environment 313 as well as the images and patterns created by the spatial light modulator 304. The combiner 308 may comprise, for example, a visor mounted on a helmet. The combiner 308 can be used for head mounted displays that are not transparent such as may be used in immersive virtual reality.”). The fact that McGuire also teaches a head-mounted optical assembly with augmented reality features, similar to Saylor, makes this combination more easily implemented. 

Regarding claim 2, Saylor further disclose wherein the one or more adhesive layers extend at least partially across the optically transparent substrate and between the optically transparent substrate and the first lens (See at least Fig. 5-7, Detailed Description, [0093]; Detailed Description, [0111]).  
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 3, Saylor further disclose wherein: the one or more adhesive layers includes a light absorbing polymer that absorbs light at a first wavelength range (Detailed Description, [0075-0081], “In some embodiments, functional layer 512 or 519 is an electrochromic layer which can include a dichroic dye guest-host device configured to provide variable light attenuation… In some embodiments, an electrochromic functional layer is produced by depositing a composition containing a cross-linkable polymer onto a suitable support followed by in situ crosslinking.”); and the one or more adhesive layers are configured be releasable from the first lens and/or the optically transparent substrate upon exposure to light having the first wavelength range (Detailed Description, [0080-0082]; See also Detailed Description, [0053-0059]; [0138]).   
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 4, Saylor further disclose wherein: the one or more adhesive layers include polymer selected from epoxy, acrylate, urethane, ester, aliphatic hydrocarbon, and aromatic hydrocarbon (Detailed Description, [0086]).  
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 5, Saylor further disclose wherein the one or more adhesive layers are configured to be releasable from at least one of: the first lens or the optically transparent substrate upon exposure to altered temperature (See also Detailed Description, [0138]).  
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 6, Saylor further disclose wherein: the one or more adhesive layers include a first adhesive layer and a thermoplastic material (Detailed Description, [0098], “The laminate 520 includes a substrate layer 526 including a thermoplastic polymer resin PET having a thickness of about 0.02'”; See also alternatively, Detailed Description, [0051], [0131]); and the thermoplastic material is an oriented thermoplastic material (Fig. 6-8, it is inherent that thermoplastic polymer on the substrate layer has an orientation as depicted). 
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 7, Saylor further disclose wherein the oriented thermoplastic material is selected from a group consisting of: polyolefin, polyesters, and polyurethane (Detailed Description, [0056], “The lens body 108 can be formed of polycarbonate (or PC), allyl diglycol carbonate monomer (being sold under the brand name CR-39.RTM.), glass, nylon, polyurethane, polyethylene, polyimide, polyethylene terephthalate (or PET), biaxially-oriented polyethylene terephthalate polyester film (or BoPET, with one such polyester film sold under the brand name MYLAR.RTM.), acrylic (polymethyl methacrylate or PMMA), a polymeric material, a co-polymer, a doped material, any other suitable material, or any combination of materials”). 
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 8, Saylor further discloses wherein the oriented thermoplastic material is configured to shrink upon exposure to heating (Detailed description, [0051], [0098]; Examiner’s note—it is inherent that thermoplastic materials will shrink upon exposure to heat due to its natural properties).  
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 9, Saylor in combination with McGuire discloses every element of claim 1 and 
Saylor further discloses wherein:  010235-01-5352-US28the one or more adhesive layers are configured to be releasable (Detailed Description, [0138], “In certain embodiments, the laminate can be removed by application of heat or separation force.”; See also Fig. 12; S1215).
However, Saylor does not explicitly disclose the one or more adhesive layers are configured to be releasable from at least one of: the first lens or the optically transparent substrate upon exposure to a series of laser pulses. 
 (Detailed Description, [0128]).
Saylor also provides the suggestion of exposing the adhesive layer to a series of laser pulses (Detailed Description, [0084]).
It would have been obvious to have modified the adhesive layers within the combination of Saylor and McGuire to configure the adhesive layers to be releasable from at least one of: the first lens or the optically transparent substrate upon exposure to a series of laser pulses. Saylor already discloses that the adhesive layer is releasable due to heat or a separation force, and the configuration to be releasable upon exposure to a series of laser pulses is the result of simple substitution of one known element for another producing a predictable result. Thus, since configuring the adhesive layer to be releasable due to a separation force and configuring the adhesive layer to be releasable due to a series of laser pulses produces the same general and predictable function, the substitution of one known element for another producing a predictable result renders the claim obvious to one of ordinary skill in the art. 

Regarding claim 10, Saylor further discloses wherein: the one or more adhesive layers are configured to be releasable from at least one of: the first lens or the optically transparent substrate, upon exposure to a mechanical force that causes at least one of: adhesive or cohesive failure of the one or more adhesive layers (Detailed Description, [0138], “In certain embodiments, the laminate can be removed by application of heat or separation force.”; separation force is cohesive failure) 
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 11, Saylor in combination with McGuire discloses every element of claim 1 and Saylor further discloses wherein:  010235-01-5352-US28the one or more adhesive layers are configured to be releasable (Detailed Description, [0138], “In certain embodiments, the laminate can be removed by application of heat or separation force.”; See also Fig. 12; S1215).
However, Saylor does not explicitly disclose the one or more adhesive layers are configured to be releasable from at least one of: the first lens or the optically transparent substrate upon exposure to actinic radiation that causes degradation of the one or more adhesive layers.  
Saylor provides the suggestion that the adhesive layer can be exposed to radiation (Saylor, Detailed Description, [0059]).

It would have been obvious to have modified the adhesive layers within the combination of Saylor and McGuire to configure the adhesive layers to be releasable from at least one of: the first lens or the optically transparent substrate upon exposure to actinic radiation that causes degradation of the one or more adhesive layers. Saylor already discloses that the adhesive layer is releasable due to heat or a separation force, and the configuration to be releasable upon exposure to actinic radiation is the result of simple substitution of one known element for another producing a predictable result. Thus, since configuring the adhesive layer to be releasable due to a separation force and configuring the adhesive layer to be releasable due to actinic radiation produces the same general and predictable function, the substitution of one known element for another producing a predictable result renders the claim obvious to one of ordinary skill in the art. 

Regarding claim 13, Saylor in combination with McGuire discloses every element of claim 1 and McGuire further discloses wherein the optically transparent substrate includes an optical combiner configured to transmit at least a first portion of received light and redirect a second portion of the received light (Detailed Description, [0205-0219][0285]).  
(See McGuire, [0176])

Regarding claim 14, Saylor discloses an optical assembly, comprising: 
 an optically transparent substrate (Fig. 1-1A, laminate, #110; Detailed Description, [0059-0062], “. As such, the laminate 110 can be used to incorporate these types of functional elements into lenses that otherwise are formed and/or manufactured using high temperature processes. As an example, the laminate 110 can include a substrate with one or more functional coatings deposited thereon”; See also Fig. 6 and Detailed Description, [0074]); and 
a first lens removably coupled with the optically transparent substrate by one or more adhesive layers positioned between the optically transparent substrate and the first lens (Fig. 1A, lens body, #108; Detailed Description, [0059-0063], “Examples of bonding technologies that may be suitable for attaching the laminate 110 to the lens body 108 include thermal welding, fusing, pressure sensitive adhesives, polyurethane adhesives, electrostatic attraction, thermoforming, other types of adhesives, materials curable by ultraviolet light, thermally curable materials, radiation-curable materials, other bonding methods, other bonding materials, and combinations of methods and/or materials. In some embodiments, any technique suitable for affixing the laminate 110 to the lens body 108 can be used. Some embodiments of a lens 102a or 102b includes a lens body 108 and a laminate 110 that are bonded together. In some embodiments, the laminate 110 and the lens body 108 can be integrally connected to each other and can be adhesively bonded together”; See next Detailed Description, [0068], “Where the laminate 110 is removable, positioning the laminate on the convex side of the lenses 102a, 102b may allow for easier application and removal of the laminate 110.”).  

Saylor does not explicitly disclose wherein: the optically transparent substrate includes one or more illumination sources. 

McGuire Jr., in a similar field of endeavor, discloses an optical assembly (McGuire, Abstract; See also Detailed Description, [0305-0306], “In some embodiments, the frame 1102 and pads 1104 resemble frames and pads that are configured to support eyeglasses on a wearer.”) wherein: the optically transparent substrate includes one or more illumination sources (Fig. 57-58, Detailed Description, [0208-0228], " (Although, not shown, the display device 500 may include a V-prism and a wedge such as described above in embodiments, for example, where a spatial light modulator is used that is illuminated with light from a light source.)…As shown in FIG. 58, the device 800 further comprises another non -lens element, a wedge, E6. This wedge E6 may be used to reduce aberrations such as astigmatism and coma. The wedge E6 is between the imaging optics 806 and the object, which may be the image formation device 802. As discussed above, images of this image formation device 802 are formed by the imaging optics 806 and combiner 808 at the eye. This image formation device 802 may comprise an emissive light source such as an array of organic light emitting diodes (OLED). An exemplary array comprising 852.times.600 organic light emitting diodes is available from Emagin located in Bellevue, Wash. Other image formation devices are used. Illumination may also be provided, for example, in the case where the image formation device is not emissive”).
It would have been obvious to one of ordinary skill in the art to have modified the optical assembly of Saylor to include the teachings of McGuire to provide wherein: the optically transparent (McGuire, Detailed Description, [0063]).

Regarding claim 18, Saylor-McGuire further discloses a method, comprising: 
separating the first lens from the optical assembly of claim 1 by separating the first lens from the optically transparent substrate (Saylor, Detailed Description, [0138], “In certain embodiments, the laminate can be removed by application of heat or separation force.”; See also Fig. 12; S1215); and 
removably coupling a third lens that is distinct from the first lens with the optically transparent substrate (Saylor, Fig. 12, S1220; Detailed Description, [0145-0147]).  

Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Regarding claim 19, Saylor-McGuire further discloses a method further comprising: prior to separating the first lens from the optically transparent substrate, exposing the one or more adhesive layers to one or more of: light at a first wavelength range, pulsed light having a peak intensity above a predefined intensity threshold, a temperature within one or more predefined temperature ranges, a tensile force above a predefined force threshold (Saylor, Detailed Description, [0138], “In certain embodiments, the laminate can be removed by application of heat or separation force.”; See also Fig. 12; S1215), actinic radiation above a predefined actinic radiation threshold. 
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

(Saylor, Fig. 12, Detailed Description, [0147], See also  at least Fig. 5-7, Detailed Description, [0093]; Detailed Description, [0111]).
Thus, it would have remained obvious to have combined Saylor and McGuire, Jr. in the same manner as described in claim 1.

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor in view of McGuire Jr, further in view of Deering, United States Patent Application Publication No. US 2015/0312560 A1.

Regarding claim 15, Saylor-McGuire discloses every element of claim 1, and McGuire discloses wherein: the optically transparent substrate includes one or more illumination sources configured to provide light to an eye of a user (Fig. 57-58, Detailed Description, [0208-0228], " (Although, not shown, the display device 500 may include a V-prism and a wedge such as described above in embodiments, for example, where a spatial light modulator is used that is illuminated with light from a light source.)…As shown in FIG. 58, the device 800 further comprises another non -lens element, a wedge, E6. This wedge E6 may be used to reduce aberrations such as astigmatism and coma. The wedge E6 is between the imaging optics 806 and the object, which may be the image formation device 802. As discussed above, images of this image formation device 802 are formed by the imaging optics 806 and combiner 808 at the eye. This image formation device 802 may comprise an emissive light source such as an array of organic light emitting diodes (OLED). An exemplary array comprising 852.times.600 organic light emitting diodes is available from Emagin located in Bellevue, Wash. Other image formation devices are used. Illumination may also be provided, for example, in the case where the image formation device is not emissive”
It would have been obvious to one of ordinary skill in the art to have modified the optical assembly of Saylor to include the teachings of McGuire to provide wherein: the optically transparent substrate includes one or more illumination sources. The motivation to combine these arts is to present graphics or other visual information to a viewer (McGuire, Detailed Description, [0063]).

Saylor-McGuire do not explicitly disclose an eye tracking device, comprising: the optical assembly of claim 1, wherein the optically transparent substrate includes: 
a detector configured to receive light reflected off the eye of the user for determining a position of a pupil of the eye of the user.  

Deering, discloses an eye tracking device (Fig. 11, generally) comprising:  wherein the optically transparent substrate includes:
one or more illumination sources configured to provide light to an eye of a user  (Fig. 1, point source, #1140; Detailed Description, [0816]); and
a detector configured to receive light reflected off the eye of the user for determining a position of a pupil of the eye of the user (Fig. 2, eye tracker element, #250; Detailed Description, [0154]; See also Detailed Description, [0819-0821]).  

It would have been obvious to one of ordinary skill in the art to have modified the optical assembly of Saylor-McGuire with the eye tracking device of Deering in such a way to provide wherein the optically transparent substrate includes one or more illumination sources configured to provide light to an eye of a user; and a detector configured to receive light reflected off the eye of the user for (See Deering, [0145]) within eye-mounted displays, which improves effectiveness and quality of the display to the user. 

Regarding claim 16, Saylor in combination with McGuire and Deering discloses every element of claim 15, and Deering further discloses a display device, comprising: 
a display panel (Fig. 11, flat panel,. #1130); 
wherein the eye tracking device also includes an optical combiner configured to transmit light from the display panel toward the eye of the user and redirect light reflected off the eye of the user toward the detector (Fig. 11, optics, #1160; Detailed Description, [816], “But before reaching the viewer's eye, an optical element 1160 within the head mounted display greatly enlarges the radius of curvature of these spherical wavefronts to produce new spherical wavefronts element 1170. These "flattened" wavefronts (now effectively the same as element 1040) are the ones that reach the eye, where they are perceived as object much further away than the flat panel element 113”; See also Detailed Description, [0946], “Corner reflectors have the advantage that they reflect the vast majority of the light illuminating them back in the same direction as the illumination came from… A zoom into a single corner reflector is shown as element 8220”).  

McGuire also discloses an optical combiner configured to transmit light from the display panel toward the eye of the user and redirect light reflected off the eye of the user toward the detector (McGuire, Detailed Description, [0205-0219][0285]).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Saylor, McGuire and Deering to further incorporate the teachings of Deering in such a way to provide a display device, comprising a display panel and wherein the eye tracking device also (See Deering, Background, [0013], as applied to Detailed Description, [0946]). 

Regarding claim 17, Saylor in combination with McGuire and Deering discloses every element of claim 16, and Saylor further discloses a display device further comprising:  010235-01-5352-US29a second lens so that the optically transparent substrate is located between the first lens and the second lens (Fig. 3A, lens bodies, #108a/b; in between laminate 110b; Detailed Description, [0072]).   
Thus it would have remained obvious to have combined Saylor, McGuire and Deering in the same manner as described in claim 16.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626